Dear Sirs:
You have requested an Attorney General's opinion as to whether or not you may hold a full-time employment position with the federal government while serving as a member of the Terrebonne Parish Council. You stated that the position with the federal government is a temporary position in which you will work under the Census Bureau.
      LSA-R.S. 42:61 states:
      As used in this Part the following words and phrases shall have the following meanings ascribed for each unless the context clearly indicates otherwise:
      (1) "Elective office" means any position which is established or authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof, which is not a political party office, and which is filled by vote of the citizens of this state or of a political subdivision thereof.
      LSA-R.S. 42:63 provides:
      A.(1) Except as otherwise provided in this Subsection, no person holding an elective office, appointive office, or employment in any of the branches of state government or of a political subdivision thereof shall at the same time hold another elective office, appointive office, or employment in the government of a foreign country, in the government of the United States, or in the government of another state.
The position of parish council member is considered an elective office under state law. LSA-R.S. 42:63 clearly states it would be a violation of the dual office holding law for an elected official to be employed by the government of the United States. No exception is made under these provisions for temporary employment with the United States government.
Therefore, it is the opinion of this office that should you continue to be employed by the Census Bureau while serving as an elected member of the Terrebonne Parish Council, you would be in violation of the Dual Officeholding Law.
I trust this addresses your concerns. Please contact this office should you request further assistance.
Yours very truly,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                       By: CARLOS M. FINALET, III
ASSISTANT ATTORNEY GENERAL
RPI:CMF/mjb